Citation Nr: 1818576	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-15 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1994 to July 1994, from August 2003 to June 2004, and from January 2005 to November 2006.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.


FINDING OF FACT

The more probative evidence is against the Veteran having a diagnosis of TBI.


CONCLUSION OF LAW

The criteria are not met for service connection for TBI.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).



II.  Legal Criteria

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. 38 C.F.R. § 1110 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.
§ 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

III.  Factual Background and Analysis

The Veteran contends that he should be awarded service connection for residuals of a traumatic brain injury (TBI).  Specifically, the Veteran claims that he was involved in an incident while serving in Iraq in September 2005, during which he fell from his transport vehicle.  Review of the Veteran's service treatment records and personnel records reflect in-service evidence of the fall and reported symptoms that may be associated with a head injury but do not reflect any direct treatment for concussion.  Nevertheless, the Board finds that there is satisfactory evidence to corroborate the Veteran's account falling from his transport vehicle and incurring injury as a result of the fall.

Alternatively, the Veteran asserts that his TBI resulted from his exposure to shockwaves from mortar/rocket fire.  His serivce treatment records reflect that he was present when an enemy rocket exploded over the "DFAC parking area."  Although the records suggest that "all personnel were accounted for and no injuries were sustained," the Veteran received a Combat Action Badge (CAB) for being engaged by the enemy.

Additionally, the Board observes that the Veteran's service treatment records include a diagnosis of chronic posttraumatic stress disorder resulting from his exposure to mortar attacks; being on convoys that were hit with improvised explosive devices (IEDs); and witnessing the death of friends in his unit.

Despite evidence demonstrating that the Veteran sustained injury during his service and was exposed to mortar, rocket, and IED explosions, the cornerstone for any claim for service connection is that the Veteran has a current diagnosis.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  This requirement is satisfied when a veteran has a disability at the time he or she files a claim for service connection or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at any time during the pendency of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (finding that the requirement of a current disability may be satisfied if there is a recent diagnosis of a disability prior to the claim).  In the present case, there is contradictory evidence regarding whether the Veteran has a diagnosis of TBI and the more probative evidence tends to weigh against a diagnosis of TBI under VA criteria.

The results of a March 2006 magnetic resonance imaging (MRI) test were unremarkable, except for noted bilateral maxillary and right mastoid air cell disease.  The Veteran first mentioned head injuries and exposure to blast explosions and IED's during initial VA exams in early 2007.

The Veteran's February 2007 and November 2009 VA psychiatric examinations show that the Veteran had a diagnosis of posttraumatic stress disorder (PTSD), but the examiners indicated that they did not detect any cognitive difficulties at that time.

VA treatment records note a historical positive TBI screening; but a more thorough assessment was discussed in January 2009.  In June 2009, the Veteran was assessed as having a TBI following his response to questions.  Thereafter, TBI was incorporated into the Veteran's medical history in his records from April 2009 to May 2011.  Likewise, speech rehabilitation records from March 2010 to June 2010 indicate diagnoses of TBI but do not provide any bases for these diagnoses.  

A February 2010 VA examination for migraine headaches revealed that the Veteran had a normal neurological examination and normal computed tomography (CT) scan of the head.

An April 2010 VA treatment record reveals that, "[a]fter review of the patient's history of events and outcomes, the patient fulfills the criteria consistent with mild traumatic brain injury (TBI) as outlined and defined in the Veterans Health Administration  System-Wide Traumatic Brain Injury Training Program."  However, no additional information was provided, and the neurologist who provided the assessment did not provide any explanation for how this diagnosis was reached.

Between March and May 2011, the Veteran presented for treatment with reported TBI symptoms of cognitive and speech impairments.

The Veteran underwent a VA physical examination in May 2011.  The VA examiner noted that the Veteran claimed nearly all possible TBI symptoms: headaches; dizziness and vertigo; weakness; sleep disturbances; fatigue/malaise; mobility/balance issues; speech difficulties; sensory changes; vision problems; hearing problems; tinnitus; hypersensitivity to sound; and cognitive impairments.  The Veteran indicated that his condition arose in June/July 2005 and/or May/June 2006; he also stated that he experienced loss of consciousness following percussion waves, noting that his helmet remained intact and that he experienced no direct head trauma.  The VA examiner noted that the Veteran's first report of a TBI occurred in June 2009 at an OEF/OIF examination.  The examiner proceeded to review possible related symptoms and/or denials of such symptoms noted in VA treatment records from January 2007 to May 2010 and incorporated those findings in his decision with objective examination findings.  The VA examiner found the following: no muscle abnormalities; even gait; erect posture with normal stance; normal ambulation; rhythmic coordination; no evidence of dizziness or vertigo; recall and language intact; no evidence of slurred speech; no evidence of bums, fractures, amputations, or injuries; that you sit with ease, noting few position changes for comfort; and no squinting or attempt to cover eyes due to sensitivity.  Examination findings related to the skin, eyes, ear/nose/throat, lungs, abdomen, and cardiovascular, gastrointestinal, neurological (including considerations of speech, balance, sensory and motor nerve function, existence of tremors), and musculoskeletal systems were normal.  After reviewing findings relating to memory, attention, concentration, executive function, judgment, social interaction, orientation, motor activity, visual/spatial orientation, subjective symptoms, neurobehavioral effects, communication, and consciousness, the VA examiner stated that there was no physical evidence of a traumatic brain injury to support such a diagnosis, stating that all symptoms were subjective and that there was no clinical evidence to show that such conditions interfere with work, instrumental activities of daily living, or family activities.  In further support of his findings, the examiner noted no evidence of focal neurological signs of deficits, no loss of consciousness, your ability to describe events both prior and following, negative imaging findings, and no evidence of subdural hematoma, seizures, hydrocephalus, or spasticity.  The examiner stated that multiple subjective complaints were less likely than not due to, caused by, or aggravated beyond the normal progression, as a result of any event during active duty military service. 

In October 2014, the Veteran was provided a Mental Health TBI Assessment by a VA contract psychiatrist, C. E., M.D.  Dr. E. noted that the Veteran had a diagnosis of TBI.  The Veteran reported having possible loss of consciousness due to a shockwave from a cannon firing in 2005 and he also noted experiencing loss of consciousness during his second deployment related to a mortar attack.  The examiner noted that the Veteran's current report of symptoms included "vertigo, being ataxic, experiencing speech problems, and also trouble with word finding while conversing with others."  Based on the Veteran's symptoms and a review of the claims file, Dr. E. diagnosed the Veteran as having a TBI and opined that the Veteran's existing TBI symptoms are "more likely than not" a result of his military service.

In October 2014, the Veteran was also afforded a VA TBI examination.  After reviewing the claims file and conducting a physical evaluation of the Veteran, the VA examiner found no complaints of impairment of memory, attention, concentration, or executive functions; normal judgment; no neurobehavioral effects; social interaction routinely appropriate; always oriented to person, time, place, and situation; motor activity normal; normal visual spatial orientation; no subjective symptoms; normal consciousness; and the ability to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language.  The Veteran reported that his symptoms did not negatively impact his daily living, and the VA examiner found that none of the residual symptoms attributable to TBI impacted the Veteran's ability to work.  The examiner noted Dr. E.'s prior TBI diagnosis but essentially noted no objective findings or subjective symptoms to support a confirmed diagnosis.  The VA examiner indicated that the Veteran was "not sure what his TBI residuals are - that the cause of his problems with memory and cognition have not been sorted out between his PTSD versus his TBI."  The examiner also noted that the Veteran thinks his cognition difficulties stem from his TBI.  Based on the findings, the Veteran was referred to a VA Clinical Neuropsychologist for evaluation to assess his current level of neuropsychological functioning subsequent to complaints of cognitive dysfunction.

In November 2014, the Veteran underwent a VA neuropsychological evaluation.  During that evaluation, the Veteran reported experiencing two incidents in service, including exposure to a rocket blast and being dragged by a truck.  The Veteran also reported last working as a fuel truck driver in August 2014.  The VA examiner noted that the Veteran experienced fluctuating memory difficulties, including forgetting appointments, school work, or how to spell words, and difficulties with maintenance of attention and concentration.  After completing multiple tests, the VA examiner opined that the pattern of performance did not lend clear support to a diagnosis of cognitive dysfunction associated with TBI.  The examiner noted that there appeared to be some tendencies toward symptoms magnification and that the Veteran indicated a willingness to admit to a plethora of symptoms.  The examiner observed that "[t]his style of responding is rarely seen in individuals with severe psychopathology."  Noting that the Veteran was demonstrating severe levels of depression and moderate levels of anxiety, the VA examiner explained that it was quite likely that the Veteran's untreated PTSD symptoms and current psychosocial stressors were interfering with more efficient functioning and that the Veteran would likely experience improved cognitive functioning with better management of his PTSD symptoms.

In January 2016, the Veteran underwent a TBI screening.  The results of that screening were negative.  Psychiatric evaluation later that same month revealed no confirmed or indicated diagnosis of TBI. Additional testing in February 2016 also revealed no indication or confirmed diagnosis of TBI.

Additional VA treatment records show that the Veteran was treated for posttraumatic headaches in June 2014, and the examiner noted that the Veteran had two subjectively reported in-service TBI incidents.  Likewise, several polytrauma team evaluations indicate "mild TBI."  However, it remains unclear how the evaluators reached these assessments.

Based upon a longitudinal review of the record contains discrepancies with regard to the diagnosis of a TBI.  As noted above, the results of the Veteran's May 2011 VA examination and November 2014 neuropsychological testing found insufficient evidence to support a current diagnosis of TBI. Although there was some indication of a possible TBI diagnosis based on Dr. E.'s October 2014 Mental Health TBI Assessment, more weight is being assigned to the results of the Veteran's May 2011 VA examination and November 2014 neuropsychological testing because these evaluations provided more thorough testing and a clearer picture as to whether or not the Veteran currently has a confirmed cognitive dysfunction related to an in-service injury.  The November 2014 examination noted that the Veteran's symptoms were more likely related to his service-connected PTSD.  Additionally, the Board assigns a lesser weight to the VA treatment records which indicate a "mild TBI" assessment.  None of these records provide a thorough evaluation of the Veteran's symptoms or explain how his "mild TBI" resulted from the events and circumstances of his military serivce.  In short, the record contains more probative evidence against a diagnosis of TBI than evidence in favor of it.  The Board acknowledges that the Veteran is competent to report to symptoms.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  However, evaluations of his symptoms have not resulted in establishing a diagnosis and as a lay person, the Veteran has not demonstrated that he has the medical expertise required to provide a diagnosis for the symptoms he experiences.

In the absence of medical evidence of a diagnosis of the claimed disability, service connection must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a TBI is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


